Citation Nr: 1758190	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-10 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of 20 percent for left elbow cubital tunnel syndrome.

3.  Entitlement to a rating in excess of 10 percent for squamous cell carcinoma of the nose.

4.  Entitlement to an effective date earlier than February 7, 2017, for the grant of service connection for right shoulder rotator cuff tendonitis and osteoarthritis.

5.  Entitlement to an effective date earlier than February 7, 2017, for the grant of service connection for left shoulder rotator cuff and labral tears with tendonitis and osteoarthritis.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to January 1985, June 1995 to November 1995, January 2003 to October 2003, and from October 2008 to August 2010.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2017, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.

The issues of entitlement to earlier effective dates for the grants of service connection for the right and left shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's tinnitus is related to his active duty service.

2.  In August 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for entitlement to a rating in excess of 20 percent for left elbow cubital tunnel syndrome, is requested.

3.  In August 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for entitlement to a rating in excess of 10 percent for squamous cell carcinoma of the nose, is requested.


CONCLUSIONS OF LAW

1. The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for withdrawal of the issue of entitlement to a rating in excess of 20 percent for left elbow cubital tunnel syndrome, by the Veteran, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the issue of entitlement to a rating in excess of 10 percent for squamous cell carcinoma of the nose, by the Veteran, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



ORDER

Entitlement to service connection for tinnitus is granted.

The claim of entitlement to a rating in excess of 20 percent for left elbow cubital tunnel syndrome is dismissed.

The claim of entitlement to a rating in excess of 10 percent for squamous cell carcinoma of the nose is dismissed.


REMAND

In a February 2017 rating decision, the RO granted entitlement to service connection for right shoulder rotator cuff tendonitis and osteoarthritis and left shoulder rotator cuff and labral tears with tendonitis and osteoarthritis, and assigned a 20 percent evaluations, effective February 7, 2017.  In August 2017, the Veteran filed Notices of Disagreement with respect to the effective dates assigned for the grants of service connection for these issues.  As the Veteran has not been issued a Statement of the Case (SOC), a remand is necessary for the issuance of an SOC and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

   A Statement of the Case should be issued for the 
	claims for entitlement to effective dates earlier than 
	February 7, 2017, for the grants of service connection 
	for the right and left shoulder disabilities.  The 
	Veteran is advised that the Board will only 
   exercise appellate jurisdiction over his claims if he 
   perfects a timely appeal.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


